IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-40987
                         Summary Calendar



TOMMY LEE JACKSON,

                                         Plaintiff-Appellant,


versus

H.E. KINKER, Assistant Warden,
Coffield Unit; JAMES W. PLESS,
Correctional Officer, Coffield
Unit,
                                         Defendants-Appellees.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:95-CV-535
                        - - - - - - - - - -
                            May 17, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tommy Lee Jackson appeals the magistrate judge's dismissal

of his civil rights suit as frivolous under 28 U.S.C. § 1915(d).

We have reviewed the record, the magistrate judge's statement of

reasons, and Jackson's brief; and we find no reversible error.

Accordingly, we AFFIRM for essentially the same reasons stated by

the magistrate judge.   Jackson v. Kinker, No. 6:95-CV-535



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-40987
                                - 2 -

(November 9, 1995).    Because of the disposition of Jackson's

appeal, his motions for preparation of a transcript at government

expense and for the court to "intervene and stop continuous

deliberate indifference" are DENIED.

     Jackson is reminded that he has been cautioned not to file

frivolous appeals.    Any further frivolous filings by him will

result in the forfeiting of his right to file any pro se and in

forma pauperis suits without the permission of a judge.

     JUDGMENT AFFIRMED; MOTIONS DENIED; SANCTIONS WARNING RE-

ISSUED.